Exhibit 10.1

 

EXECUTION COPY

 

GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | Tel: 212 902
1000

Opening Transaction

To:

Best Buy Co., Inc.
7601 Penn Avenue South
Richfield, MN 55423
Attention: Ryan Robinson

 

 

A/C:

028676435

 

 

From:

Goldman, Sachs & Co.

 

 

Re:

Collared Accelerated Stock Buyback

 

 

Ref. No:

As provided in the Supplemental Confirmation

 

 

Date:

June 26, 2007

 

This master confirmation (this “Master Confirmation”), dated as of June 26, 2007
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Best Buy Co., Inc. (“Counterparty”).  This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction.  The additional terms of any
particular Transaction shall be set forth in (i) a Supplemental Confirmation in
the form of Schedule A hereto (a “Supplemental Confirmation”), which shall
reference this Master Confirmation and supplement, form a part of, and be
subject to this Master Confirmation and (ii) a Trade Notification in the form of
Schedule B hereto (a “Trade Notification”), which shall reference the relevant
Supplemental Confirmation and supplement, form a part of, and be subject to such
Supplemental Confirmation.  This Master Confirmation, each Supplemental
Confirmation and the related Trade Notification together shall constitute a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation, each Supplemental Confirmation and the
related Trade Notification evidence a complete binding agreement between
Counterparty and GS&Co. as to the subject matter and terms of each Transaction
to which this Master Confirmation, such Supplemental Confirmation and Trade
Notification relate and shall supersede all prior or contemporaneous written or
oral communications with respect thereto.

This Master Confirmation, each Supplemental Confirmation and each Trade
Notification supplement, form a part of, and are subject to an agreement in the
form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) (the
“Agreement”) as if GS&Co. and Counterparty had executed the Agreement on the
date of this Master Confirmation (but without any Schedule except for (i) the
election of Loss and Second Method for purposes of Section 6(e) of the
Agreement, New York law (without regard to the conflicts of law principles) as
the governing law and US Dollars (“USD”) as the Termination Currency, (ii) the
election that subparagraph (ii) of Section 2(c) will not apply to the
Transactions, (iii) the election that the “Cross Default” provisions of Section
5(a)(vi) shall apply to Counterparty, with a “Threshold Amount” of USD100
million).

The Transactions shall be the sole Transactions under the Agreement.  If there
exists any ISDA Master Agreement between GS&Co. and Counterparty or any
confirmation or other agreement between GS&Co. and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between GS&Co. and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which GS&Co.
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.


--------------------------------------------------------------------------------


All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation, each Supplemental Confirmation and each Trade
Notification except as expressly modified herein or in the related Supplemental
Confirmation.

If, in relation to any Transaction to which this Master Confirmation, a
Supplemental Confirmation and a Trade Notification relate, there is any
inconsistency between the Agreement, this Master Confirmation, any Supplemental
Confirmation, any Trade Notification and the Equity Definitions, the following
will prevail for purposes of such Transaction in the order of precedence
indicated: (i) such Trade Notification, (ii) such Supplemental Confirmation;
(iii) this Master Confirmation; (iv) the Agreement; and (v) the Equity
Definitions.


1.                                       SUBJECT TO THE TERMS AND CONDITIONS OF
THIS MASTER CONFIRMATION AND THE RELEVANT SUPPLEMENTAL CONFIRMATION AND TRADE
NOTIFICATION, ON THE INITIAL SHARE DELIVERY DATE (AS DEFINED BELOW), GS&CO.
SHALL DELIVER TO COUNTERPARTY A NUMBER OF SHARES EQUAL TO THE INITIAL SHARES FOR
THE RELEVANT TRANSACTION PURSUANT TO INITIAL SHARE DELIVERY BELOW, AND
COUNTERPARTY SHALL PAY TO GS&CO. CASH IN IMMEDIATELY AVAILABLE FUNDS IN AN
AMOUNT EQUAL TO THE PREPAYMENT AMOUNT (AS DEFINED BELOW).  IN ADDITION, ON THE
INTERIM SHARE DELIVERY DATE, GS&CO. SHALL DELIVER A NUMBER OF SHARES EQUAL TO
THE EXCESS, IF ANY, OF THE INTERIM SHARES OVER THE INITIAL SHARES PURSUANT TO
INTERIM SHARE DELIVERY BELOW. THE ADDITIONAL TERMS OF EACH TRANSACTION SET FORTH
BELOW ARE INTENDED TO BE AN ADJUSTMENT TO THE PREPAYMENT AMOUNT. SOLELY FOR
PURPOSES OF THE EQUITY DEFINITIONS, EACH TRANSACTION SHALL BE TREATED AS IF IT
WERE A SHARE FORWARD TRANSACTION.  HOWEVER, THE PARTIES ACKNOWLEDGE THAT THE
TRANSACTION IS A SHARE BUYBACK TRANSACTION AND IS NOT INTENDED TO EFFECT A NET
ISSUANCE OF SHARES OR RAISE EQUITY CAPITAL FOR COUNTERPARTY.  SET FORTH HEREIN
ARE THE TERMS AND CONDITIONS WHICH, TOGETHER WITH THE TERMS AND CONDITIONS SET
FORTH IN EACH SUPPLEMENTAL CONFIRMATION AND TRADE NOTIFICATION RELATING TO ANY
TRANSACTION, SHALL GOVERN SUCH TRANSACTION.

General Terms:

 

 

 

 

 

Trade Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

Buyer:

Counterparty

 

 

 

 

Seller:

GS&Co.

 

 

 

 

Shares:

Common stock, par value $0.10 per share, of Counterparty (Ticker: BBY)

 

 

 

Exchange:

New York Stock Exchange

 

 

 

 

Related Exchange(s):

All Exchanges.

 

 

 

 

Prepayment\Variable

 

 

Obligation:

Applicable

 

 

 

 

Prepayment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Prepayment Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Valuation:

 

 

 

 

 

Hedge Period:

The period from and including the Hedge Period Start Date to and including the
Hedge Completion Date.

 

 

 

Hedge Completion Date:

For each Transaction, as set forth in the related Trade Notification, to be the
Exchange Business Day on which GS&Co. finishes establishing its initial Hedge
Positions in respect of such Transaction, as determined by GS&Co. in its sole
discretion, but in no event later than the Hedge Period End Date.

 

2


--------------------------------------------------------------------------------


 

Hedge Period Start Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Hedge Period End Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Hedge Period Reference

 

 

Price:

For each Transaction, as set forth in the related Trade Notification, to be the
average of the VWAP Prices for the Exchange Business Days in the Hedge Period,
subject to Valuation Disruption below.

 

 

 

VWAP Price:

For any Exchange Business Day, as determined by the Calculation Agent based on
the New York 10b-18 Volume Weighted Average Price per Share for the regular
trading session (including any extensions thereof) of the Exchange on such
Exchange Business Day (without regard to pre-open or after hours trading outside
of such regular trading session for such Exchange Business Day), as published by
Bloomberg at 4:15 p.m. New York time (or 15 minutes following the end of any
extension of the regular trading session) on such Exchange Business Day, on
Bloomberg page “BBY.N <Equity> AQR_SEC” (or any successor thereto), or if such
price is not so reported on such Exchange Business Day for any reason, as
reasonably determined by the Calculation Agent. For purposes of calculating the
VWAP Price, the Calculation Agent will include only those trades that are
reported during the period of time during which Counterparty could purchase its
own shares under Rule 10b-18(b)(2) and are effected pursuant to the conditions
of Rule 10b-18(b)(3), each under the Exchange Act (as defined herein) (such
trades, “Rule 10b-18 eligible transactions”).

 

 

Forward Price:

The average of the VWAP Prices for the Exchange Business Days in the Calculation
Period, subject to Valuation Disruption below.

 

 

Forward Price

 

Adjustment Amount:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Calculation Period:

The period from and including the first Exchange Business Day immediately
following the Hedge Completion Date to and including the Termination Date.

 

 

Termination Date:

For each Transaction, the Scheduled Termination Date set forth in the related
Supplemental Confirmation; provided that GS&Co. shall have the right to
designate any Exchange Business Day on or after the First Acceleration Date to
be the Termination Date (the “Accelerated Termination Date”) by delivering
notice to Counterparty of such designation prior to 11:59 p.m. New York City
time on such Exchange Business Day.

 

 

First Acceleration Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

Valuation Disruption:

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the Hedge
Period, Calculation Period or Settlement Valuation Period” after the word
“material,” in the third line thereof.

 

 

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that a Disrupted Day occurs (i) in the Hedge Period or the Calculation
Period, the Calculation Agent may, in its good faith and commercially reasonable

 

3


--------------------------------------------------------------------------------


 

discretion, postpone either or both of the Hedge Period End Date or the
Scheduled Termination Date, or (ii) in the Settlement Valuation Period, the
Calculation Agent may extend the Settlement Valuation Period. If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Hedge Period Reference Price, the Forward Price or the
Settlement Price, as the case may be, or (ii) such Disrupted Day is a Disrupted
Day only in part, in which case the VWAP Price for such Disrupted Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Disrupted Day effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended, and the weighting of the VWAP Price for the relevant Exchange Business
Days during the Hedge Period, the Calculation Period or the Settlement Valuation
Period, as the case may be, shall be adjusted in a commercially reasonable
manner by the Calculation Agent for purposes of determining the Hedge Period
Reference Price, the Forward Price or the Settlement Price, as the case may be,
with such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares.

 

 

 

If a Disrupted Day occurs during the Hedge Period, the Calculation Period or the
Settlement Valuation Period, as the case may be, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
deem such ninth Scheduled Trading Day to be an Exchange Business Day that is not
a Disrupted Day and determine the VWAP Price for such ninth Scheduled Trading
Day using its good faith estimate of the value of the Shares on such ninth
Scheduled Trading Day based on the volume, historical trading patterns and price
of the Shares and such other factors as it deems appropriate.

 

 

Settlement Terms:

 

 

 

 

 

Physical Settlement:

Applicable to GS&Co.; provided that GS&Co. does not, and shall not, make the
agreement or the representations set forth in Section 9.11 of the Equity
Definitions related to the restrictions imposed by applicable securities laws
with respect to any Shares delivered by GS&Co. to Counterparty under any
Transaction. Counterparty Settlement Provisions are set forth in Annex A hereto.

 

 

Number of Shares

 

 

to be Delivered:

A number of Shares equal to (a) the Prepayment Amount divided by (b) the Forward
Price minus the Forward Price Adjustment Amount; provided that the Number of
Shares to be Delivered shall not be less than the Minimum Shares and not greater
than the Maximum Shares. The Number of Shares to be Delivered on the Settlement
Date shall be reduced, but not below zero, by any Shares delivered pursuant to
the Initial Share Delivery and the Interim Share Delivery described below.

 

 

Excess Dividend Amount:

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

 

Settlement Date:

The date that is one Settlement Cycle immediately following the Termination
Date.

 

4


--------------------------------------------------------------------------------


 

Settlement Currency:

USD

 

 

Initial Share Delivery:

GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

 

 

Initial Share Delivery Date:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

Initial Shares:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

 

Interim Share Delivery:

GS&Co. shall deliver a number of Shares equal to the excess, if any, of the
Interim Shares over the Initial Shares on the Interim Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Interim Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.

 

 

Interim Share Delivery

 

 

Date:

The date one Settlement Cycle immediately following the Hedge Completion Date.

 

 

Interim Shares:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

Minimum Shares:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

Maximum Shares:

For each Transaction, as set forth in the related Supplemental Confirmation.

 

 

Share Adjustments:

 

 

 

 

 

Potential Adjustment Event:

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

 

 

It shall constitute an additional Potential Adjustment Event if the Termination
Date for any Transaction is postponed pursuant to “Valuation Disruption” above,
in which case the Calculation Agent may, in its commercially reasonable
discretion, adjust any relevant terms of the such Transaction as necessary to
preserve as nearly as practicable the fair value of such Transaction to GS&Co.
prior to such postponement.

 

 

Extraordinary Dividend:

For any fiscal quarter of the Issuer occurring (in whole or in part) during the
period from and including the first day of the Hedge Period to and including the
Termination Date, any dividend or distribution on the Shares with an ex-dividend
date occurring during such fiscal quarter (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same fiscal quarter,
exceeds the Ordinary Dividend Amount. For the avoidance of doubt, it being
understood that extraordinary and ordinary dividends shall only be authorized
and declared by the Board of Directors of the Counterparty.

 

 

Ordinary Dividend Amount:

For each Transaction, as set forth in the Supplemental Confirmation

 

 

 

Method of Adjustment:

Calculation Agent Adjustment

 

 

5


--------------------------------------------------------------------------------


 

Extraordinary Events:

 

 

 

 

 

Consequences of

 

 

Merger Events:

 

 

 

 

 

(a)

Share-for-Share:

Modified Calculation Agent Adjustment

 

 

 

(b)

Share-for-Other:

Cancellation and Payment

 

 

 

(c)

Share-for-Combined:

Component Adjustment

 

 

 

Tender Offer:

Applicable; provided that Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

 

 

Consequences of

 

 

Tender Offers:

 

 

 

 

 

(a)

Share-for-Share:

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 

 

 

(b)

Share-for-Other:

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 

 

 

(c)

Share-for-Combined:

Modified Calculation Agent Adjustment or Cancellation and Payment, at the
election of GS&Co.

 

 

 

Nationalization,

 

 

Insolvency or Delisting:

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global
Market (or their respective successors), and if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall be deemed to be the Exchange.

 

 

Additional Disruption Events:

 

 

 

 

 

(a)

Change in Law:

Applicable

 

 

 

(b)

Failure to Deliver:

Applicable

 

 

 

(c)

Insolvency Filing:

Applicable

 

 

 

(d)

Loss of Stock Borrow:

Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions are hereby amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing them with “at a rate of return
equal to or greater than zero”.

 

 

 

 

Hedging Party:

GS&Co.

 

 

 

 

Determining Party:

GS&Co.

 

 

 

Additional Termination Event(s):

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated

 

6


--------------------------------------------------------------------------------


 

(whether in whole or in part) pursuant to Article 12 of the Equity Definitions,
an Additional Termination Event (with such terminated Transaction(s) (or
portions thereof) being the Affected Transaction(s) and Counterparty being the
sole Affected Party) shall be deemed to occur, and, in lieu of Sections 12.7,
12.8 and 12.9 of the Equity Definitions, Section 6 of the Agreement shall apply
to such Affected Transaction(s).

 

 

 

The declaration by the Issuer of any Extraordinary Dividend, the ex-dividend
date for which occurs or is scheduled to occur during the Hedge Period or the
Calculation Period, will constitute an Additional Termination Event, with
Counterparty as the sole Affected Party and all Transactions hereunder as the
Affected Transactions.

 

 

Non-Reliance/Agreements and

 

 

Acknowledgements Regarding

 

 

Hedging Activities/Additional

 

 

Acknowledgements:

Applicable

 

 

 

 

Transfer:

Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under any Transaction, in whole or in part, to an affiliate
of GS&Co. whose obligations are guaranteed by The Goldman Sachs Group, Inc.
without the consent of Counterparty.

 

 

GS&Co. Payment Instructions:

Chase Manhattan Bank New York

 

 

For A/C Goldman, Sachs & Co.

 

 

A/C #930-1-011483

 

 

ABA: 021-000021

 

 

 

 

Counterparty’s Contact Details

 

 

for Purpose of Giving Notice:

Best Buy Co., Inc.

 

 

7601 Penn Avenue South

 

 

Richfield, MN 55423

 

 

Attention: Director, Treasury

 

 

Telephone No.: (612) 291-9274

 

 

Facsimile No.: (952) 430-6389

 

 

 

 

 

With a copy to:

 

 

Latham & Watkins LLP

 

 

885 Third Avenue

 

 

New York, New York 10022

 

 

Attention: Carlos Alvarez, Esq.

 

 

 

 

GS&Co.’s Contact Details for

 

 

Purpose of Giving Notice:

Telephone No.:

(212) 902-8996

 

Facsimile No.:

(212) 902-0112

 

Attention: Equity Operations: Options and Derivatives

 

 

 

With a copy to:

 

Tracey McCabe

 

Equity Capital Markets

 

One New York Plaza

 

New York, NY 10004

 

Telephone No.:

(212) 357-0428

 

Facsimile No.:

(212) 902-3000


 

7


--------------------------------------------------------------------------------



2.                                       CALCULATION
AGENT.                                            GS&CO.


3.                                       ADDITIONAL MUTUAL REPRESENTATIONS,
WARRANTIES AND COVENANTS OF GS&CO. AND COUNTERPARTY.  IN ADDITION TO THE
REPRESENTATIONS, WARRANTIES AND COVENANTS IN THE AGREEMENT, EACH PARTY
REPRESENTS, WARRANTS AND COVENANTS TO THE OTHER PARTY THAT:


(A)          ELIGIBLE CONTRACT PARTICIPANT.  IT IS AN “ELIGIBLE CONTRACT
PARTICIPANT”, AS DEFINED IN THE U.S. COMMODITY EXCHANGE ACT (AS AMENDED), AND IS
ENTERING INTO EACH TRANSACTION HEREUNDER AS PRINCIPAL (AND NOT AS AGENT OR IN
ANY OTHER CAPACITY, FIDUCIARY OR OTHERWISE) AND NOT FOR THE BENEFIT OF ANY THIRD
PARTY.


(B)         ACCREDITED INVESTOR.  EACH PARTY ACKNOWLEDGES THAT THE OFFER AND
SALE OF EACH TRANSACTION TO IT IS INTENDED TO BE EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), BY VIRTUE OF
SECTION 4(2) THEREOF AND THE PROVISIONS OF REGULATION D PROMULGATED THEREUNDER
(“REGULATION D”).  ACCORDINGLY, EACH PARTY REPRESENTS AND WARRANTS TO THE OTHER
THAT (I) IT HAS THE FINANCIAL ABILITY TO BEAR THE ECONOMIC RISK OF ITS
INVESTMENT IN EACH TRANSACTION AND IS ABLE TO BEAR A TOTAL LOSS OF ITS
INVESTMENT, (II) IT IS AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED UNDER
REGULATION D AND (III) THE DISPOSITION OF EACH TRANSACTION IS RESTRICTED UNDER
THIS MASTER CONFIRMATION, THE SECURITIES ACT AND STATE SECURITIES LAWS.


4.                                       ADDITIONAL REPRESENTATIONS, WARRANTIES
AND COVENANTS OF COUNTERPARTY.  IN ADDITION TO THE REPRESENTATIONS, WARRANTIES
AND COVENANTS IN THE AGREEMENT, COUNTERPARTY REPRESENTS, WARRANTS AND COVENANTS
TO GS&CO. THAT:

(a)                                  It is not entering into any Transaction (i)
on the basis of, and is not aware of, any material non-public information with
respect to the Shares (ii) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer or (iii) to create actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares), in each case for the
purpose of inducing the purchase or sale of the Shares by others.

(b)                                 Each Transaction is being entered into
pursuant to a publicly disclosed Share buy-back program and its Board of
Directors has approved the use of derivatives to effect the Share buy-back
program.

(c)                                  Counterparty intends that each Transaction
qualifies as an equity instrument for purposes of EITF Issue No. 00-19 as in
effect on the Trade Date.  Notwithstanding the foregoing and without limiting
the generality of Section 13.1 of the Equity Definitions, it acknowledges that
neither GS&Co. nor any of its affiliates is making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of any Transaction under any accounting standards including FASB
Statements 128, 133 as amended, or 149, 150, EITF 00-19, 01-6 or EITF 03-6 (or
any successor issue statements) or under the Financial Accounting Standards
Board’s Liabilities & Equity Project.

(d)                                 As of (i) the date hereof and (ii) the Trade
Date for each Transaction hereunder, Counterparty is in compliance with its
reporting obligations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(e)                                  Counterparty is aware of its reporting
obligations under Regulation S-K and/or Regulation S-B under the Exchange Act,
as applicable, in respect of the Transaction.

(f)                                    The shares are not, and Counterparty will
not cause the Shares to be, subject to a “restricted period” (as defined in
Regulation M promulgated under the Exchange Act) at any time during any
Regulation M Period (as defined below) for any Transaction unless Counterparty
has provided written notice to GS&Co. of such restricted period not later than
the Scheduled Trading Day immediately preceding the first day of such
“restricted period”; Counterparty acknowledges that any such notice may cause a
Disrupted Day to occur pursuant to Section 5 below; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set

8


--------------------------------------------------------------------------------


forth in Section 6 below; “Regulation M Period” means, for any Transaction, the
period commencing on the first day of the Hedge Period for such Transaction and
ending on the last day of the Relevant Period (as defined below) for such
Transaction, or such earlier day as elected by GS&Co. and communicated to
Counterparty on such day. “Relevant Period” means, for any Transaction, the
period commencing on the first day of the Calculation Period for such
Transaction and ending on the last Additional Relevant Day (as specified in the
related Supplemental Confirmation) for such Transaction (or, if later, the First
Acceleration Date without regard to any acceleration thereof pursuant to
“Special Provisions Relating to Friendly Transaction Announcements” below), or
such earlier day as elected by GS&Co. and communicated to Counterparty on such
day.

(g)                                 As of the Trade Date, the Prepayment Date,
the Initial Share Delivery Date, the Interim Share Delivery Date, the Settlement
Date and the Second Settlement Date, if any, for each Transaction, Counterparty
is not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares equal to the
Maximum Shares in compliance with the laws of the jurisdiction of Counterparty’s
incorporation.

(h)                                 Counterparty is not and, after giving effect
to any Transaction, will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(i)                                     Counterparty will not take any action
that would limit or in any way adversely affect GS&Co.’s rights under the
Agreement, this Master Confirmation, any Supplemental Confirmation or any Trade
Notification.

(j)                                     With the exception of any Uncollared
Accelerated Stock Buyback transaction evidenced by the other confirmation dated
June 26, 2007 between Counterparty and GS&Co. and any supplemental confirmations
thereto Counterparty has not and, during the Hedge Period or Relevant Period or,
if applicable, the Settlement Valuation Period for any Transaction, will not
enter into agreements similar to the Transactions described herein where any
initial hedge period, calculation period, relevant period or settlement
valuation period (each however defined) in such other transaction will overlap
at any time (including as a result of extensions in such initial hedge period,
calculation period, relevant period or settlement valuation period as provided
in the relevant agreements) with any Hedge Period, Relevant Period or, if
applicable, any Settlement Valuation Period under this Master Confirmation.  In
the event that the initial hedge period, relevant period, calculation period or
settlement valuation period in any other similar transaction overlaps with any
Hedge Period, Relevant Period or, if applicable, Settlement Valuation Period
under this Master Confirmation as a result of any postponement of the
Termination Date or extension of the Settlement Valuation Period pursuant to
Valuation Disruption above, Counterparty shall promptly amend such transaction
to avoid any such overlap.


5.                                       REGULATORY DISRUPTION.  IN THE EVENT
THAT GS&CO. CONCLUDES, IN ITS REASONABLE DISCRETION, THAT IT IS APPROPRIATE WITH
RESPECT TO ANY LEGAL, REGULATORY OR SELF-REGULATORY REQUIREMENTS OR RELATED
POLICIES AND PROCEDURES (WHETHER OR NOT SUCH REQUIREMENTS, POLICIES OR
PROCEDURES ARE IMPOSED BY LAW OR HAVE BEEN VOLUNTARILY ADOPTED BY GS&CO.), FOR
IT TO REFRAIN FROM PURCHASING SHARES ON ANY SCHEDULED TRADING DAY DURING THE
HEDGE PERIOD, THE CALCULATION PERIOD OR, IF APPLICABLE, THE SETTLEMENT VALUATION
PERIOD, GS&CO. MAY BY WRITTEN NOTICE TO COUNTERPARTY ELECT TO DEEM THAT A MARKET
DISRUPTION EVENT HAS OCCURRED ON SUCH SCHEDULED TRADING DAY.  THE NOTICE SHALL
NOT SPECIFY, AND GS&CO. SHALL NOT OTHERWISE COMMUNICATE TO COUNTERPARTY, THE
REASON FOR GS&CO.’S ELECTION.


6.                                       10B5-1 PLAN.  COUNTERPARTY REPRESENTS,
WARRANTS AND COVENANTS TO GS&CO. THAT:


(A)                                  COUNTERPARTY IS ENTERING INTO THIS MASTER
CONFIRMATION AND EACH TRANSACTION HEREUNDER IN GOOD FAITH AND NOT AS PART OF A
PLAN OR SCHEME TO EVADE THE PROHIBITIONS OF RULE 10B5-1 UNDER THE EXCHANGE ACT
(“RULE 10B5-1”) OR ANY OTHER ANTIFRAUD OR ANTI-MANIPULATION PROVISIONS OF THE
FEDERAL OR APPLICABLE STATE SECURITIES LAWS AND THAT IT HAS NOT ENTERED INTO OR
ALTERED AND WILL NOT ENTER INTO OR ALTER ANY CORRESPONDING OR HEDGING
TRANSACTION OR POSITION WITH RESPECT TO THE SHARES.  COUNTERPARTY ACKNOWLEDGES
THAT IT IS THE INTENT OF THE PARTIES THAT EACH TRANSACTION ENTERED INTO UNDER
THIS MASTER CONFIRMATION COMPLY WITH THE REQUIREMENTS OF PARAGRAPHS (C)(1)(I)(A)
AND (B) OF RULE 10B5-1 AND EACH TRANSACTION ENTERED INTO UNDER THIS MASTER
CONFIRMATION SHALL BE INTERPRETED TO COMPLY WITH THE REQUIREMENTS OF RULE
10B5-1(C).

9


--------------------------------------------------------------------------------



(B)                                 COUNTERPARTY WILL NOT SEEK TO CONTROL OR
INFLUENCE GS&CO.’S DECISION TO MAKE ANY “PURCHASES OR SALES” (WITHIN THE MEANING
OF RULE 10B5-1(C)(1)(I)(B)(3)) UNDER ANY TRANSACTION ENTERED INTO UNDER THIS
MASTER CONFIRMATION, INCLUDING, WITHOUT LIMITATION, GS&CO.’S DECISION TO ENTER
INTO ANY HEDGING TRANSACTIONS.


(C)                                  COUNTERPARTY ACKNOWLEDGES AND AGREES THAT
ANY AMENDMENT, MODIFICATION, WAIVER OR TERMINATION OF THIS MASTER CONFIRMATION,
THE RELEVANT SUPPLEMENTAL CONFIRMATION OR TRADE NOTIFICATION MUST BE EFFECTED IN
ACCORDANCE WITH THE REQUIREMENTS FOR THE AMENDMENT OR TERMINATION OF A “PLAN” AS
DEFINED IN RULE 10B5-1(C).


7.                                       COUNTERPARTY PURCHASES.


COUNTERPARTY (OR ANY “AFFILIATED PURCHASER” AS DEFINED IN RULE 10B-18 UNDER THE
EXCHANGE ACT (“RULE 10B-18”)) SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
GS&CO., DIRECTLY OR INDIRECTLY PURCHASE ANY SHARES (INCLUDING BY MEANS OF A
DERIVATIVE INSTRUMENT), LISTED CONTRACTS ON THE SHARES OR SECURITIES THAT ARE
CONVERTIBLE INTO, OR EXCHANGEABLE OR EXERCISABLE FOR SHARES (INCLUDING, WITHOUT
LIMITATION, ANY RULE 10B-18 PURCHASES OF BLOCKS (AS DEFINED IN RULE 10B-18))
DURING ANY HEDGE PERIOD OR RELEVANT PERIOD OR, IF APPLICABLE, SETTLEMENT
VALUATION PERIOD, EXCEPT THROUGH GS&CO.; PROVIDED THAT PURCHASES EFFECTED BY OR
FOR AN ISSUER PLAN BY AN AGENT INDEPENDENT OF THE ISSUER WITHIN THE MEANING OF
RULE 10B-18(A)(13)(II) SHALL NOT BE SUBJECT TO THIS SECTION 7.


8.                                       SPECIAL PROVISIONS FOR MERGER
TRANSACTIONS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN THE EQUITY
DEFINITIONS:


(A)                                  COUNTERPARTY AGREES THAT IT:


(I)                                     WILL NOT DURING THE PERIOD COMMENCING ON
THE TRADE DATE THROUGH THE END OF THE RELEVANT PERIOD FOR ANY TRANSACTION MAKE,
OR PERMIT TO BE MADE, ANY PUBLIC ANNOUNCEMENT (AS DEFINED IN RULE 165(F) UNDER
THE SECURITIES ACT) OF ANY MERGER TRANSACTION OR POTENTIAL MERGER TRANSACTION
UNLESS SUCH PUBLIC ANNOUNCEMENT IS MADE PRIOR TO THE OPENING OR AFTER THE CLOSE
OF THE REGULAR TRADING SESSION ON THE EXCHANGE FOR THE SHARES;


(II)                                  SHALL PROMPTLY (BUT IN ANY EVENT PRIOR TO
THE NEXT OPENING OF THE REGULAR TRADING SESSION ON THE EXCHANGE) NOTIFY GS&CO.
FOLLOWING ANY SUCH ANNOUNCEMENT THAT SUCH ANNOUNCEMENT HAS BEEN MADE; AND


(III)                               SHALL PROMPTLY (BUT IN ANY EVENT PRIOR TO
THE NEXT OPENING OF THE REGULAR TRADING SESSION ON THE EXCHANGE) PROVIDE GS&CO.
WITH WRITTEN NOTICE SPECIFYING (I) COUNTERPARTY’S AVERAGE DAILY RULE 10B-18
PURCHASES (AS DEFINED IN RULE 10B-18) DURING THE THREE FULL CALENDAR MONTHS
IMMEDIATELY PRECEDING THE ANNOUNCEMENT DATE THAT WERE NOT EFFECTED THROUGH
GS&CO. OR ITS AFFILIATES AND (II) THE NUMBER OF SHARES PURCHASED PURSUANT TO THE
PROVISO IN RULE 10B-18(B)(4) UNDER THE EXCHANGE ACT FOR THE THREE FULL CALENDAR
MONTHS PRECEDING THE ANNOUNCEMENT DATE.  SUCH WRITTEN NOTICE SHALL BE DEEMED TO
BE A CERTIFICATION BY COUNTERPARTY TO GS&CO. THAT SUCH INFORMATION IS TRUE AND
CORRECT.  IN ADDITION, COUNTERPARTY SHALL PROMPTLY NOTIFY GS&CO. OF THE EARLIER
TO OCCUR OF THE COMPLETION OF SUCH TRANSACTION AND THE COMPLETION OF THE VOTE BY
TARGET SHAREHOLDERS.  COUNTERPARTY ACKNOWLEDGES THAT ANY SUCH NOTICE MAY CAUSE
THE TERMS OF ANY TRANSACTION TO BE ADJUSTED OR SUCH TRANSACTION TO BE
TERMINATED; ACCORDINGLY, COUNTERPARTY ACKNOWLEDGES THAT ITS DELIVERY OF SUCH
NOTICE MUST COMPLY WITH THE STANDARDS SET FORTH IN SECTION 7 ABOVE.


(B)                                 IN CONNECTION WITH ANY MERGER TRANSACTION,
GS&CO. IN ITS REASONABLE DISCRETION MAY (I) SUSPEND THE HEDGE PERIOD,
CALCULATION PERIOD AND/OR THE RELEVANT PERIOD AND POSTPONE THE TERMINATION DATE
AND MAKE RELATED ADJUSTMENTS AS THOUGH SUCH EVENT WERE A POTENTIAL ADJUSTMENT
EVENT OR (II) TREAT THE OCCURRENCE OF SUCH PUBLIC ANNOUNCEMENT AS AN ADDITIONAL
TERMINATION EVENT WITH COUNTERPARTY AS THE SOLE AFFECTED PARTY AND THE
TRANSACTIONS HEREUNDER AS THE AFFECTED TRANSACTIONS.


“MERGER TRANSACTION” MEANS ANY MERGER, ACQUISITION OR SIMILAR TRANSACTION
INVOLVING A RECAPITALIZATION AS CONTEMPLATED BY RULE 10B-18(A)(13)(IV) UNDER THE
EXCHANGE ACT.

10


--------------------------------------------------------------------------------



9.                                       SPECIAL PROVISIONS FOR FRIENDLY
TRANSACTION ANNOUNCEMENTS.


(A)                                  IF A FRIENDLY TRANSACTION ANNOUNCEMENT
OCCURS ON OR PRIOR TO THE SETTLEMENT DATE FOR ANY TRANSACTION, THEN THE NUMBER
OF SHARES TO BE DELIVERED FOR SUCH TRANSACTION SHALL BE DETERMINED AS IF THE
WORDS “NOT LESS THAN THE MINIMUM SHARES AND” AND “, BUT NOT BELOW ZERO,” WERE
DELETED FROM THE DEFINITION THEREOF. IF A FRIENDLY TRANSACTION ANNOUNCEMENT
OCCURS AFTER THE TRADE DATE, BUT PRIOR TO THE FIRST ACCELERATION DATE OF ANY
TRANSACTION, THE FIRST ACCELERATION DATE SHALL BE THE DATE OF SUCH FRIENDLY
TRANSACTION ANNOUNCEMENT. IF A FRIENDLY TRANSACTION ANNOUNCEMENT OCCURS AFTER
THE SETTLEMENT DATE FOR ANY TRANSACTION OR ANY EARLIER DATE OF TERMINATION OR
CANCELLATION OF SUCH TRANSACTION PURSUANT TO SECTION 6 OF THE AGREEMENT OR
ARTICLE 12 OF THE EQUITY DEFINITIONS, THEN A SECOND SETTLEMENT OF SUCH
TRANSACTION (A “SECOND SETTLEMENT”) SHALL OCCUR (NOTWITHSTANDING SUCH EARLIER
TERMINATION OR CANCELLATION) WITH A NUMBER OF SHARES TO BE DELIVERED EQUAL TO
THE LESSER OF (I) ZERO AND (II) (X) THE NUMBER OF SHARES TO BE DELIVERED
DETERMINED PURSUANT TO THE FIRST PRECEDING SENTENCE IN THIS PARAGRAPH AS IF SUCH
FRIENDLY TRANSACTION ANNOUNCEMENT OCCURRED PRIOR TO SUCH SETTLEMENT DATE MINUS
(Y) THE NUMBER OF SHARES TO BE DELIVERED DETERMINED PURSUANT TO SECTION 1 OF
THIS CONFIRMATION (PROVIDED THAT IN THE CASE OF A SECOND SETTLEMENT OCCURRING
AFTER SUCH AN EARLY TERMINATION OR CANCELLATION, A NUMBER OF SHARES TO BE
DELIVERED SHALL NOT BE DETERMINED AND INSTEAD A FORWARD CASH SETTLEMENT AMOUNT
WILL BE DETERMINED AS PROVIDED IN ANNEX A).  IF THE NUMBER OF SHARES TO BE
DELIVERED FOR ANY SETTLEMENT OF ANY TRANSACTION IS A NEGATIVE NUMBER, THEN THE
TERMS OF THE COUNTERPARTY SETTLEMENT PROVISIONS IN ANNEX A SHALL APPLY.


(B)                                 “FRIENDLY TRANSACTION ANNOUNCEMENT” MEANS
(I) AN ACQUISITION TRANSACTION ANNOUNCEMENT BY COUNTERPARTY OR ITS BOARD OF
DIRECTORS PRIOR TO THE LAST DAY OF THE RELEVANT PERIOD OR ANY EARLIER DATE OF
TERMINATION OR CANCELLATION OF THE RELEVANT TRANSACTION PURSUANT TO SECTION 6 OF
THE AGREEMENT OR ARTICLE 12 OF THE EQUITY DEFINITIONS (SUCH DATE, THE “ACTUAL
TERMINATION DATE”), (II) AN ANNOUNCEMENT PRIOR TO THE DATE THREE MONTHS
FOLLOWING THE SCHEDULED TERMINATION DATE THAT AN ACQUISITION TRANSACTION THAT IS
THE SUBJECT OF AN ACQUISITION TRANSACTION ANNOUNCEMENT OCCURRING PRIOR TO THE
ACTUAL TERMINATION DATE HAS BEEN APPROVED, AGREED TO, RECOMMENDED BY OR
OTHERWISE CONSENTED TO BY COUNTERPARTY OR ITS BOARD OF DIRECTORS, OR NEGOTIATED
BY COUNTERPARTY OR ANY AUTHORIZED REPRESENTATIVE OF COUNTERPARTY, OR (III) WHERE
COUNTERPARTY OR ITS BOARD OF DIRECTORS HAS A LEGAL OBLIGATION TO MAKE A
RECOMMENDATION TO ITS SHAREHOLDERS IN RESPECT OF ANY SUCH ACQUISITION
TRANSACTION PRIOR TO THE DATE THREE MONTHS FOLLOWING THE SCHEDULED TERMINATION
DATE, THE ABSENCE OF A RECOMMENDATION THAT ITS SHAREHOLDERS REJECT SUCH
TRANSACTION.


“ACQUISITION TRANSACTION ANNOUNCEMENT” MEANS (I) THE ANNOUNCEMENT OF AN
ACQUISITION TRANSACTION, (II) AN ANNOUNCEMENT THAT COUNTERPARTY OR ANY OF ITS
SUBSIDIARIES HAS ENTERED INTO AN AGREEMENT, A LETTER OF INTENT OR AN
UNDERSTANDING DESIGNED TO RESULT IN AN ACQUISITION TRANSACTION, (III) THE
ANNOUNCEMENT OF THE INTENTION TO SOLICIT OR ENTER INTO, OR TO EXPLORE STRATEGIC
ALTERNATIVES OR OTHER SIMILAR UNDERTAKING THAT MAY INCLUDE, AN ACQUISITION
TRANSACTION, OR (IV) ANY OTHER ANNOUNCEMENT THAT IN THE REASONABLE JUDGMENT OF
THE CALCULATION AGENT MAY RESULT IN AN ACQUISITION TRANSACTION. FOR THE
AVOIDANCE OF DOUBT, ANNOUNCEMENTS AS USED IN THE DEFINITION OF ACQUISITION
TRANSACTION ANNOUNCEMENT REFER TO ANY PUBLIC ANNOUNCEMENT WHETHER MADE BY THE
ISSUER OR A THIRD PARTY.


“ACQUISITION TRANSACTION” MEANS (I) ANY MERGER EVENT (FOR PURPOSES OF THIS
DEFINITION THE DEFINITION OF MERGER EVENT SHALL BE READ WITH THE REFERENCES
THEREIN TO “100%” BEING REPLACED BY “15%” AND TO “50%” BY “75%” AND WITHOUT
REFERENCE TO THE CLAUSE BEGINNING IMMEDIATELY FOLLOWING THE DEFINITION OF
REVERSE MERGER THEREIN TO THE END OF SUCH DEFINITION) OR TENDER OFFER, OR ANY
OTHER TRANSACTION INVOLVING THE MERGER OF COUNTERPARTY WITH OR INTO ANY THIRD
PARTY, (II) THE SALE OR TRANSFER OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF
COUNTERPARTY, (III) A RECAPITALIZATION, RECLASSIFICATION, BINDING SHARE EXCHANGE
OR OTHER SIMILAR TRANSACTION AND (IV) ANY TRANSACTION IN WHICH COUNTERPARTY OR
ITS BOARD OF DIRECTORS HAS A LEGAL OBLIGATION TO MAKE A RECOMMENDATION TO ITS
SHAREHOLDERS IN RESPECT OF SUCH TRANSACTION (WHETHER PURSUANT TO RULE 14E-2
UNDER THE EXCHANGE ACT OR OTHERWISE).


10.                                 ACKNOWLEDGMENTS.  (A) THE PARTIES HERETO
INTEND FOR:


(I)                                     EACH TRANSACTION TO BE A “SECURITIES
CONTRACT” AS DEFINED IN SECTION 741(7) OF THE BANKRUPTCY CODE, A “SWAP
AGREEMENT” AS DEFINED IN SECTION 101(53B) OF THE BANKRUPTCY CODE AND A “FORWARD
CONTRACT” AS DEFINED IN SECTION 101(25) OF THE BANKRUPTCY CODE, AND THE PARTIES
HERETO TO BE ENTITLED TO THE PROTECTIONS AFFORDED BY, AMONG OTHER SECTIONS,
SECTIONS 362(B)(6), 362(B)(17), 362(B)(27), 362(O), 546(E), 546(G), 546(J), 555,
556, 560 AND 561 OF THE BANKRUPTCY CODE;

11


--------------------------------------------------------------------------------



(II)                                  THE AGREEMENT TO BE A “MASTER NETTING
AGREEMENT” AS DEFINED IN SECTION 101(38A) OF THE BANKRUPTCY CODE;


(III)                               A PARTY’S RIGHT TO LIQUIDATE, TERMINATE OR
ACCELERATE ANY TRANSACTION, NET OUT OR OFFSET TERMINATION VALUES OR PAYMENT
AMOUNTS, AND TO EXERCISE ANY OTHER REMEDIES UPON THE OCCURRENCE OF ANY EVENT OF
DEFAULT OR TERMINATION EVENT UNDER THE AGREEMENT WITH RESPECT TO THE OTHER PARTY
OR ANY EXTRAORDINARY EVENT THAT RESULTS IN THE TERMINATION OR CANCELLATION OF
ANY TRANSACTION TO CONSTITUTE A “CONTRACTUAL RIGHT” (AS DEFINED IN THE
BANKRUPTCY CODE);


(IV)                              ANY CASH, SECURITIES OR OTHER PROPERTY
TRANSFERRED AS PERFORMANCE ASSURANCE, CREDIT SUPPORT OR COLLATERAL WITH RESPECT
TO EACH TRANSACTION TO CONSTITUTE “MARGIN PAYMENTS” (AS DEFINED IN THE
BANKRUPTCY CODE); AND


(V)                                 ALL PAYMENTS FOR, UNDER OR IN CONNECTION
WITH EACH TRANSACTION, ALL PAYMENTS FOR THE SHARES (INCLUDING, FOR THE AVOIDANCE
OF DOUBT, PAYMENT OF THE PREPAYMENT AMOUNT) AND THE TRANSFER OF SUCH SHARES TO
CONSTITUTE “SETTLEMENT PAYMENTS” AND “TRANSFERS” (AS DEFINED IN THE BANKRUPTCY
CODE).

(b)                                 Counterparty acknowledges that:


(I)                                     DURING THE TERM OF ANY TRANSACTION,
GS&CO. AND ITS AFFILIATES MAY BUY OR SELL SHARES OR OTHER SECURITIES OR BUY OR
SELL OPTIONS OR FUTURES CONTRACTS OR ENTER INTO SWAPS OR OTHER DERIVATIVE
SECURITIES IN ORDER TO ESTABLISH OR ADJUST ITS HEDGE POSITION WITH RESPECT TO
SUCH TRANSACTION;


(II)                                  GS&CO. AND ITS AFFILIATES MAY ALSO BE
ACTIVE IN THE MARKET FOR THE SHARES OTHER THAN IN CONNECTION WITH HEDGING
ACTIVITIES IN RELATION TO ANY TRANSACTION;


(III)                               GS&CO. SHALL MAKE ITS OWN DETERMINATION AS
TO WHETHER, WHEN OR IN WHAT MANNER ANY HEDGING OR MARKET ACTIVITIES IN
COUNTERPARTY’S SECURITIES SHALL BE CONDUCTED AND SHALL DO SO IN A MANNER THAT IT
DEEMS APPROPRIATE TO HEDGE ITS PRICE AND MARKET RISK WITH RESPECT TO THE FORWARD
PRICE AND THE VWAP PRICE;


(IV)                              ANY MARKET ACTIVITIES OF GS&CO. AND ITS
AFFILIATES WITH RESPECT TO THE SHARES MAY AFFECT THE MARKET PRICE AND VOLATILITY
OF THE SHARES, AS WELL AS THE FORWARD PRICE AND VWAP PRICE, EACH IN A MANNER
THAT MAY BE ADVERSE TO COUNTERPARTY; AND


(V)                                 EACH TRANSACTION IS A DERIVATIVES
TRANSACTION IN WHICH IT HAS GRANTED GS&CO. AN OPTION;  GS&CO. MAY PURCHASE
SHARES FOR ITS OWN ACCOUNT AT AN AVERAGE PRICE THAT MAY BE GREATER THAN, OR LESS
THAN, THE PRICE PAID BY COUNTERPARTY UNDER THE TERMS OF THE RELATED TRANSACTION.

(c)                                  Counterparty and GS&Co. agree that neither
Counterparty nor GS&Co., nor any of their respective affiliates, intend to treat
the payment of the Prepayment Amount by Counterparty to GS&Co. on the Prepayment
Date with respect to any Transaction as a loan for purposes of filing any U.S.
federal, state, local or other tax return.

(d)                                 GS&Co. represents and warrants to
Counterparty that (A) on the Trade Date, GS&Co. and its affiliates subject to
aggregation with GS&Co. for the purposes of the “beneficial ownership” test
under Section 13 of the Exchange Act do not “beneficially own” (within the
meaning of Section 13 under the Exchange Act and the rules promulgated
thereunder) a number of Shares in excess of 5% of the number of Shares
outstanding on the Trade Date (based on the total number of Shares outstanding
shown on Counterparty’s Annual Report on Form 10-K for the fiscal year ended
March 3, 2007) and (B) no delivery of Shares on any of the Prepayment Date, the
Initial Share Delivery Date, the Interim Share Delivery Date, the Settlement
Date or the Second Settlement Date, if any, for any Transaction will constitute
in excess of 5% of the number of Shares outstanding on such date (based on the
total number of Shares outstanding shown on Counterparty’s most recent Annual
Report on Form 10-K or Quarterly Report on Form 10-Q).

12


--------------------------------------------------------------------------------



11.                                 CREDIT SUPPORT DOCUMENTS.  THE PARTIES
HERETO ACKNOWLEDGE THAT NO TRANSACTION HEREUNDER IS SECURED BY ANY COLLATERAL
THAT WOULD OTHERWISE SECURE THE OBLIGATIONS OF COUNTERPARTY HEREIN OR PURSUANT
TO THE AGREEMENT.


12.                                 LIMITATION ON SET-OFF.  (A) THE PARTIES
AGREE THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT OR TERMINATION EVENT WITH
RESPECT TO A PARTY WHO IS THE DEFAULTING PARTY OR AN AFFECTED PARTY (“X”), THE
OTHER PARTY (“Y”) WILL HAVE THE RIGHT (BUT NOT BE OBLIGED) WITHOUT PRIOR NOTICE
TO X OR ANY OTHER PERSON TO SET-OFF OR APPLY ANY OBLIGATION OF X OWED TO Y (OR
ANY AFFILIATE OF Y) (WHETHER OR NOT MATURED OR CONTINGENT AND WHETHER OR NOT
ARISING UNDER THE AGREEMENT, AND REGARDLESS OF THE CURRENCY, PLACE OF PAYMENT OR
BOOKING OFFICE OF THE OBLIGATION) AGAINST ANY OBLIGATION OF Y (OR ANY AFFILIATE
OF Y) OWED TO X (WHETHER OR NOT MATURED OR CONTINGENT AND WHETHER OR NOT ARISING
UNDER THE AGREEMENT, AND REGARDLESS OF THE CURRENCY, PLACE OF PAYMENT OR BOOKING
OFFICE OF THE OBLIGATION).  Y WILL GIVE NOTICE TO THE OTHER PARTY OF ANY SET-OFF
EFFECTED UNDER THIS SECTION 12.


AMOUNTS (OR THE RELEVANT PORTION OF SUCH AMOUNTS) SUBJECT TO SET-OFF MAY BE
CONVERTED BY Y INTO THE TERMINATION CURRENCY AT THE RATE OF EXCHANGE AT WHICH
SUCH PARTY WOULD BE ABLE, ACTING IN A REASONABLE MANNER AND IN GOOD FAITH, TO
PURCHASE THE RELEVANT AMOUNT OF SUCH CURRENCY.  IF ANY OBLIGATION IS
UNASCERTAINED, Y MAY IN GOOD FAITH ESTIMATE THAT OBLIGATION AND SET-OFF IN
RESPECT OF THE ESTIMATE, SUBJECT TO THE RELEVANT PARTY ACCOUNTING TO THE OTHER
WHEN THE OBLIGATION IS ASCERTAINED.  NOTHING IN THIS SECTION 12 SHALL BE
EFFECTIVE TO CREATE A CHARGE OR OTHER SECURITY INTEREST.  THIS SECTION 12 SHALL
BE WITHOUT PREJUDICE AND IN ADDITION TO ANY RIGHT OF SET-OFF, COMBINATION OF
ACCOUNTS, LIEN OR OTHER RIGHT TO WHICH ANY PARTY IS AT ANY TIME OTHERWISE
ENTITLED (WHETHER BY OPERATION OF LAW, CONTRACT OR OTHERWISE).


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THE FOREGOING, GS&CO. AGREES NOT TO SET OFF OR NET AMOUNTS DUE FROM COUNTERPARTY
WITH RESPECT TO ANY TRANSACTION AGAINST AMOUNTS DUE FROM GS&CO. TO COUNTERPARTY
WITH RESPECT TO CONTRACTS OR INSTRUMENTS THAT ARE NOT EQUITY CONTRACTS.  “EQUITY
CONTRACT” MEANS ANY TRANSACTION OR INSTRUMENT THAT DOES NOT CONVEY RIGHTS TO
GS&CO. THAT ARE SENIOR TO CLAIMS OF COMMON STOCKHOLDERS IN THE EVENT OF
COUNTERPARTY’S BANKRUPTCY.


13.                                 DELIVERY OF SHARES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN, GS&CO. MAY, BY PRIOR NOTICE TO COUNTERPARTY,
SATISFY ITS OBLIGATION TO DELIVER ANY SHARES OR OTHER SECURITIES ON ANY DATE DUE
(AN “ORIGINAL DELIVERY DATE”) BY MAKING SEPARATE DELIVERIES OF SHARES OR SUCH
SECURITIES, AS THE CASE MAY BE, AT MORE THAN ONE TIMES ON OR PRIOR TO SUCH
ORIGINAL DELIVERY DATE, SO LONG AS THE AGGREGATE NUMBER OF SHARES AND OTHER
SECURITIES SO DELIVERED ON OR PRIOR TO SUCH ORIGINAL DELIVERY DATE IS EQUAL TO
THE NUMBER REQUIRED TO BE DELIVERED ON SUCH ORIGINAL DELIVERY DATE. IN ADDITION,
IF GS&CO. DETERMINES, IN ITS SOLE DISCRETION, THAT DELIVERY OF SHARES OR OTHER
SECURITIES, AS THE CASE MAY BE, ON AN ORIGINAL DELIVERY DATE COULD GIVE RISE TO
PAYMENT, REPORTING OR REGISTRATION OBLIGATIONS OR OTHER REQUIREMENTS APPLICABLE
TO GS&CO. UNDER ANY STATE OR FEDERAL LAWS, REGULATIONS OR REGULATORY ORDERS
APPLICABLE TO OWNERSHIP OF SHARES OR SUCH OTHER SECURITIES OR POLICIES OF GS&CO.
RELATED TO COMPLIANCE THEREWITH, GS&CO. MAY, BY NOTICE TO COUNTERPARTY PRIOR TO
ANY ORIGINAL DELIVERY DATE, ELECT TO SATISFY ITS OBLIGATION TO DELIVER ANY
SHARES OR OTHER SECURITIES TO BE DELIVERED HEREUNDER ON SUCH ORIGINAL DELIVERY
DATE BY MAKING SEPARATE DELIVERIES OF SHARES OR SUCH OTHER SECURITIES, AS THE
CASE MAY BE, ON SUCH ORIGINAL DELIVERY DATE AND UP TO THREE EXCHANGE BUSINESS
DAYS IMMEDIATELY FOLLOWING SUCH ORIGINAL DELIVERY DATE, SO LONG AS THE AGGREGATE
NUMBER OF SHARES AND OTHER SECURITIES SO DELIVERED IS EQUAL TO THE NUMBER
REQUIRED TO BE DELIVERED ON SUCH ORIGINAL DELIVERY DATE.


14.                                 EARLY TERMINATION.  IN THE EVENT THAT AN
EARLY TERMINATION DATE (WHETHER AS A RESULT OF AN EVENT OF DEFAULT OR A
TERMINATION EVENT) OCCURS OR IS DESIGNATED WITH RESPECT TO ANY TRANSACTION
(EXCEPT AS A RESULT OF A MERGER EVENT IN WHICH THE CONSIDERATION OR PROCEEDS TO
BE PAID TO HOLDERS OF SHARES CONSISTS SOLELY OF CASH), IF EITHER PARTY WOULD OWE
ANY AMOUNT TO THE OTHER PARTY PURSUANT TO SECTION 6(D)(II) OF THE AGREEMENT (ANY
SUCH AMOUNT, A “PAYMENT AMOUNT”), THEN, IN LIEU OF ANY PAYMENT OF SUCH PAYMENT
AMOUNT, COUNTERPARTY MAY, NO LATER THAN THE EARLY TERMINATION DATE OR THE DATE
ON WHICH SUCH TRANSACTION IS TERMINATED, ELECT TO DELIVER OR FOR GS&CO. TO
DELIVER, AS THE CASE MAY BE, TO THE OTHER PARTY A NUMBER OF SHARES (OR, IN THE
CASE OF A MERGER EVENT, A NUMBER OF UNITS, EACH COMPRISING THE NUMBER OR AMOUNT
OF THE SECURITIES OR PROPERTY THAT A HYPOTHETICAL HOLDER OF ONE SHARE WOULD
RECEIVE IN SUCH MERGER EVENT (EACH SUCH UNIT, AN “ALTERNATIVE DELIVERY UNIT”
AND, THE SECURITIES OR PROPERTY COMPRISING SUCH UNIT, “ALTERNATIVE DELIVERY
PROPERTY”)) WITH A VALUE EQUAL TO THE PAYMENT AMOUNT, AS DETERMINED BY THE
CALCULATION AGENT (AND THE PARTIES AGREE THAT, IN MAKING SUCH DETERMINATION OF
VALUE, THE CALCULATION AGENT MAY TAKE INTO ACCOUNT A NUMBER OF FACTORS,
INCLUDING THE MARKET PRICE OF THE SHARES OR ALTERNATIVE DELIVERY PROPERTY ON THE
EARLY TERMINATION DATE AND, IF SUCH DELIVERY IS MADE BY GS&CO., THE PRICES AT
WHICH GS&CO. PURCHASES SHARES OR ALTERNATIVE DELIVERY PROPERTY TO FULFILL ITS
DELIVERY OBLIGATIONS UNDER THIS SECTION 14); PROVIDED THAT IN

13


--------------------------------------------------------------------------------



DETERMINING THE COMPOSITION OF ANY ALTERNATIVE DELIVERY UNIT, IF THE RELEVANT
MERGER EVENT INVOLVES A CHOICE OF CONSIDERATION TO BE RECEIVED BY HOLDERS, SUCH
HOLDER SHALL BE DEEMED TO HAVE ELECTED TO RECEIVE THE MAXIMUM POSSIBLE AMOUNT OF
CASH. IF SUCH DELIVERY IS MADE BY COUNTERPARTY, PARAGRAPHS 2 THROUGH 7 OF ANNEX
A SHALL APPLY AS IF SUCH DELIVERY WERE A SETTLEMENT OF THE TRANSACTION TO WHICH
NET SHARE SETTLEMENT APPLIED, THE CASH SETTLEMENT PAYMENT DATE WERE THE EARLY
TERMINATION DATE AND THE FORWARD CASH SETTLEMENT AMOUNT WERE ZERO (0) MINUS THE
PAYMENT AMOUNT OWED BY COUNTERPARTY.


15.                                 CALCULATIONS AND PAYMENT DATE UPON EARLY
TERMINATION.  THE PARTIES ACKNOWLEDGE AND AGREE THAT IN CALCULATING LOSS
PURSUANT TO SECTION 6 OF THE AGREEMENT, GS&CO. MAY (BUT NEED NOT) DETERMINE
LOSSES WITHOUT REFERENCE TO ACTUAL LOSSES INCURRED BUT BASED ON EXPECTED LOSSES
ASSUMING A COMMERCIALLY REASONABLE (INCLUDING WITHOUT LIMITATION WITH REGARD TO
REASONABLE LEGAL AND REGULATORY GUIDELINES) RISK BID WERE USED TO DETERMINE LOSS
TO AVOID AWAITING THE DELAY ASSOCIATED WITH CLOSING OUT ANY HEDGE OR RELATED
TRADING POSITION IN A COMMERCIALLY REASONABLE MANNER PRIOR TO OR SOONER
FOLLOWING THE DESIGNATION OF AN EARLY TERMINATION DATE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN SECTION 6(D)(II) OF THE AGREEMENT, ALL AMOUNTS
CALCULATED AS BEING DUE IN RESPECT OF AN EARLY TERMINATION DATE UNDER SECTION
6(E) OF THE AGREEMENT WILL BE PAYABLE ON THE DAY THAT NOTICE OF THE AMOUNT
PAYABLE IS EFFECTIVE; PROVIDED THAT IF COUNTERPARTY ELECTS TO RECEIVE SHARES OR
ALTERNATIVE DELIVERY PROPERTY IN ACCORDANCE WITH SECTION 14, SUCH SHARES OR
ALTERNATIVE DELIVERY PROPERTY SHALL BE DELIVERED ON A DATE SELECTED BY GS&CO. AS
PROMPTLY AS PRACTICABLE.


16.                                 SPECIAL PROVISIONS FOR COUNTERPARTY
PAYMENTS.  THE PARTIES HEREBY AGREE THAT, NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN OR IN THE AGREEMENT, IN THE EVENT THAT AN EARLY TERMINATION DATE
(WHETHER AS A RESULT OF AN EVENT OF DEFAULT OR A TERMINATION EVENT) OCCURS OR IS
DESIGNATED WITH RESPECT TO ANY TRANSACTION AND, AS A RESULT, COUNTERPARTY OWES
TO GS&CO. AN AMOUNT CALCULATED UNDER SECTION 6(E) OF THE AGREEMENT, SUCH AMOUNT
SHALL BE DEEMED TO BE ZERO; PROVIDED THAT FOLLOWING A FRIENDLY TRANSACTION
ANNOUNCEMENT, THIS SECTION 16 SHALL CEASE TO APPLY.  EACH PARTY ACKNOWLEDGES
THAT COUNTERPARTY SHALL HAVE THE RIGHT, IN ITS SOLE DISCRETION, TO MAKE ANY
PAYMENT REQUIRED TO BE MADE BY IT, PURSUANT TO SECTION 6(E) OF THE AGREEMENT
(INCLUDING PURSUANT TO THE MODIFICATION OF THE APPLICATION OF SECTIONS 12.7 OR
12.9 OF THE EQUITY DEFINITIONS (EXCEPT WITH RESPECT TO ANY PORTION OF THE
CONSIDERATION FOR THE SHARES CONSISTING OF CASH IN THE EVENT OF A MERGER EVENT
OR TENDER OFFER)) FOLLOWING THE OCCURRENCE OF AN EARLY TERMINATION DATE OR
EXTRAORDINARY EVENT, BY ELECTING TO SHARE SETTLE THE TRANSACTIONS UNDER THIS
MASTER CONFIRMATION PURSUANT TO THE TERMS AND CONDITIONS OF THE COUNTERPARTY
SETTLEMENT PROVISIONS SET FORTH IN ANNEX A.  IN NO EVENT SHALL THE NUMBER OF
SHARES REQUIRED TO BE DELIVERED BY COUNTERPARTY IN CONNECTION WITH SUCH A SHARE
SETTLEMENT EXCEED THE NUMBER OF RESERVED SHARES (AS DEFINED IN THE SUPPLEMENTAL
CONFIRMATION).


17.                                 AGREEMENT IN RESPECT OF ADJUSTMENTS.  IN
DETERMINING ANY ADJUSTMENT IN RESPECT OF ANY TRANSACTION PURSUANT TO ARTICLE 11
OR ARTICLE 12 OF THE EQUITY DEFINITIONS, THE CALCULATION AGENT SHALL MAKE SUCH
ADJUSTMENTS WITHOUT REGARD TO CHANGES IN EXPECTED DIVIDENDS SINCE THE TRADE DATE
FOR SUCH TRANSACTION.


18.                                 AGREEMENT IN RESPECT OF DIVIDENDS.  FOR THE
AVOIDANCE OF DOUBT, IF AN EARLY TERMINATION DATE OCCURS IN RESPECT OF ANY
TRANSACTION AS A RESULT OF AN ADDITIONAL TERMINATION EVENT OF THE TYPE DESCRIBED
IN THE SECOND PARAGRAPH OPPOSITE “ADDITIONAL TERMINATION EVENT(S)” ABOVE, THE
RELEVANT PARTY’S LOSS FOR PURPOSES OF SECTION 6(E) OF THE AGREEMENT IN RESPECT
OF SUCH ADDITIONAL TERMINATION EVENT SHALL BE DETERMINED WITHOUT REGARD TO THE
DIFFERENCE BETWEEN SUCH EXTRAORDINARY DIVIDEND GIVING RISE TO SUCH ADDITIONAL
TERMINATION EVENT AND THE EXPECTED DIVIDEND AS OF THE TRADE DATE FOR SUCH
TRANSACTION.


19.                                 CLAIM IN BANKRUPTCY.  GS&CO. ACKNOWLEDGES
AND AGREES THAT THIS CONFIRMATION IS NOT INTENDED TO CONVEY TO IT RIGHTS WITH
RESPECT TO THE TRANSACTION THAT ARE SENIOR TO THE CLAIMS OF COMMON STOCKHOLDERS
IN THE EVENT OF COUNTERPARTY’S BANKRUPTCY.  FOR THE AVOIDANCE OF DOUBT, THE
PARTIES AGREE THAT THE PRECEDING SENTENCE SHALL NOT APPLY AT ANY TIME OTHER THAN
DURING COUNTERPARTY’S BANKRUPTCY TO ANY CLAIM ARISING AS A RESULT OF A BREACH BY
COUNTERPARTY OF ANY OF ITS OBLIGATIONS UNDER THIS CONFIRMATION OR THE AGREEMENT.


20.                                 GENERAL OBLIGATIONS LAW OF NEW YORK.  WITH
RESPECT TO EACH TRANSACTION, (I) THIS MASTER CONFIRMATION, TOGETHER WITH THE
RELATED SUPPLEMENTAL CONFIRMATION, AS SUPPLEMENTED BY THE RELATED TRADE
NOTIFICATION, IS A “QUALIFIED FINANCIAL CONTRACT”, AS SUCH TERM IS DEFINED IN
SECTION 5-701(B)(2) OF THE GENERAL OBLIGATIONS LAW OF NEW YORK (THE “GENERAL
OBLIGATIONS LAW”); (II) SUCH TRADE NOTIFICATION CONSTITUTES A “CONFIRMATION IN
WRITING SUFFICIENT TO INDICATE THAT A CONTRACT HAS BEEN MADE BETWEEN THE
PARTIES” HERETO, AS SET FORTH IN SECTION 5-701(B)(3)(B)

14


--------------------------------------------------------------------------------



OF THE GENERAL OBLIGATIONS LAW; AND (III) THIS MASTER CONFIRMATION, TOGETHER
WITH THE RELATED SUPPLEMENTAL CONFIRMATION, CONSTITUTES A PRIOR “WRITTEN
CONTRACT” AS SET FORTH IN SECTION 5-701(B)(1)(B) OF THE GENERAL OBLIGATIONS LAW,
AND EACH PARTY HERETO INTENDS AND AGREES TO BE BOUND BY THIS MASTER CONFIRMATION
AND THE RELATED SUPPLEMENTAL CONFIRMATION, AS SUPPLEMENTED BY THE TRADE
NOTIFICATION.


21.                                 GOVERNING LAW.  THE AGREEMENT, THIS MASTER
CONFIRMATION, EACH SUPPLEMENTAL CONFIRMATION, EACH TRADE NOTIFICATION AND ALL
MATTERS ARISING IN CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION, 
EACH SUPPLEMENTAL CONFIRMATION AND EACH TRADE NOTIFICATION SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAWS DOCTRINE).


22.                                 OFFICES.


(A)                                  THE OFFICE OF GS&CO. FOR EACH TRANSACTION
IS:  ONE NEW YORK PLAZA, NEW YORK, NEW YORK 10004.


(B)                                 THE OFFICE OF COUNTERPARTY FOR EACH
TRANSACTION IS:  7601 PENN AVENUE, SOUTH
RICHFIELD, MN 55423.


23.                                 ARBITRATION.  THE AGREEMENT, THIS MASTER
CONFIRMATION, EACH SUPPLEMENTAL CONFIRMATION AND EACH TRADE NOTIFICATION ARE
SUBJECT TO THE FOLLOWING ARBITRATION PROVISIONS:


(A)                                  ALL PARTIES TO THIS CONFIRMATION ARE GIVING
UP THE RIGHT TO SUE EACH OTHER IN COURT, INCLUDING THE RIGHT TO A TRIAL BY JURY,
EXCEPT AS PROVIDED BY THE RULES OF THE ARBITRATION FORUM IN WHICH A CLAIM IS
FILED.


(B)                                  ARBITRATION AWARDS ARE GENERALLY FINAL AND
BINDING; A PARTY’S ABILITY TO HAVE A COURT REVERSE OR MODIFY AN ARBITRATION
AWARD IS VERY LIMITED.


(C)                                  COUNTERPARTY AGREES THAT ANY AND ALL
CONTROVERSIES THAT MAY ARISE BETWEEN COUNTERPARTY AND GS&CO., INCLUDING, BUT NOT
LIMITED TO, THOSE ARISING OUT OF OR RELATING TO THE AGREEMENT OR ANY TRANSACTION
HEREUNDER, SHALL BE DETERMINED BY ARBITRATION CONDUCTED BEFORE THE NEW YORK
STOCK EXCHANGE, INC. (“NYSE”) OR NASD DISPUTE RESOLUTION (“NASD-DR”), OR, IF THE
NYSE AND NASD-DR DECLINE TO HEAR THE MATTER, BEFORE THE AMERICAN ARBITRATION
ASSOCIATION, IN ACCORDANCE WITH THEIR ARBITRATION RULES THEN IN FORCE.  THE
AWARD OF THE ARBITRATOR SHALL BE FINAL, AND JUDGMENT UPON THE AWARD RENDERED MAY
BE ENTERED IN ANY COURT, STATE OR FEDERAL, HAVING JURISDICTION.


(D)                                THE ABILITY OF THE PARTIES TO OBTAIN
DOCUMENTS, WITNESS STATEMENTS AND OTHER DISCOVERY IS GENERALLY MORE LIMITED IN
ARBITRATION THAN IN COURT PROCEEDINGS.


(E)                                  THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE
REASON(S) FOR THEIR AWARD.


(F)                                    THE PANEL OF ARBITRATORS WILL TYPICALLY
INCLUDE A MINORITY OF ARBITRATORS WHO WERE OR ARE AFFILIATED WITH THE SECURITIES
INDUSTRY, UNLESS COUNTERPARTY IS A MEMBER OF THE ORGANIZATION SPONSORING THE
ARBITRATION FACILITY, IN WHICH CASE ALL ARBITRATORS MAY BE AFFILIATED WITH THE
SECURITIES INDUSTRY.


(G)                                 THE RULES OF SOME ARBITRATION FORUMS MAY
IMPOSE TIME LIMITS FOR BRINGING A CLAIM IN ARBITRATION.  IN SOME CASES, A CLAIM
THAT IS INELIGIBLE FOR ARBITRATION MAY BE BROUGHT IN COURT.


(H)                                 THE RULES OF THE ARBITRATION FORUM IN WHICH
THE CLAIM IS FILED, AND ANY AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS
CONFIRMATION.


(I)                                  NO PERSON SHALL BRING A PUTATIVE OR
CERTIFIED CLASS ACTION TO ARBITRATION, NOR SEEK TO ENFORCE ANY PRE-DISPUTE
ARBITRATION AGREEMENT AGAINST ANY PERSON WHO HAS INITIATED IN COURT A PUTATIVE
CLASS ACTION OR WHO IS A MEMBER OF A PUTATIVE CLASS WHO HAS NOT OPTED OUT OF THE
CLASS WITH RESPECT TO ANY CLAIMS ENCOMPASSED BY THE PUTATIVE CLASS ACTION UNTIL:
(I) THE CLASS CERTIFICATION IS DENIED; (II) THE CLASS IS DECERTIFIED; OR (III)
COUNTERPARTY IS EXCLUDED FROM THE CLASS BY THE COURT.

15


--------------------------------------------------------------------------------


(j)                                  Such forbearance to enforce an agreement to
arbitrate shall not constitute a waiver of any rights under this Confirmation
except to the extent stated herein.”

24.                                 Counterparts.                       This
Master Confirmation may be executed in any number of counterparts, all of which
shall constitute one and the same instrument, and any party hereto may execute
this Master Confirmation by signing and delivering one or more counterparts.

16


--------------------------------------------------------------------------------


EXECUTION COPY

 

 

 

Yours faithfully,

 

 

 

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

By:

/s/ Debra Tageldein

 

 

 

Authorized Signatory

 

 

 

 

Agreed and Accepted By:

 

 

 

 

 

BEST BUY CO., INC.

 

 

 

 

 

 

 

 

By:

/s/ Ryan D. Robinson

 

 

 

 

 Name:

Ryan D. Robinson

 

 

 Title:

Senior Vice President and Chief Financial Officer – New Growth Platforms

 

 


--------------------------------------------------------------------------------


SCHEDULE A

SUPPLEMENTAL CONFIRMATION

To:

 

Best Buy Co., Inc.
7601 Penn Avenue South
Richfield, MN 55423

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Subject:

 

Collared Accelerated Stock Buyback

 

 

 

Ref. No:

 

[Insert Reference No.]

 

 

 

Date:

 

June 26, 2007

 

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Best Buy Co., Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below.  This Supplemental Confirmation is
a binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1.             This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of June 26, 2007 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.             The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date:

[           ]

 

 

 

 

Forward Price Adjustment Amount:

USD[           ]

 

 

Hedge Period Start Date:

[           ]

 

 

Hedge Period End Date:

[           ] or such earlier day as elected by GS&Co.

 

 

Scheduled Termination Date:

[           ]

 

 

First Acceleration Date:

[           ]

 

 

Prepayment Amount:

USD[           ]

 

 

Prepayment Date:

[           ]

 

 

Initial Share Delivery Date:

[           ]

 

 

Initial Shares:

[                   ]; provided that if GS&Co. is unable to borrow or otherwise
acquire a number of Shares equal to the Initial Shares for delivery to
Counterparty on the Initial Share Delivery Date, the Initial Shares shall be
reduced to such number of Shares that GS&Co. is able to so borrow or otherwise
acquire.

 

A-1


--------------------------------------------------------------------------------


 

Interim Shares:

As set forth in the Trade Notification, to be a number of Shares equal to the
greater of (a) the Initial Shares and (b) [           ]% of the Prepayment
Amount divided by the Hedge Period Reference Price.

 

 

Minimum Shares:

As set forth in the Trade Notification, to be a number of Shares equal to (a)
the Prepayment Amount divided by (b) [           ]% of the Hedge Period
Reference Price.

 

 

Maximum Shares:

As set for in the Trade Notification, to be a number of Shares equal to (a) the
Prepayment Amount divided by (b) [           ]% of the Hedge Period Reference
Price.

 

 

Ordinary Dividend Amount:

[With respect to the quarterly dividend of the Issuer for the fiscal quarter of
the Issuer beginning [           ], which is payable on [           ] to
shareholders of record as of the close of business on
[           ], USD[           ].  For any fiscal quarter of the Issuer
thereafter,] USD[           ].

 

 

Additional Relevant Days:

The [           ] Exchange Business Days immediately following the later of the
last day of the Calculation Period or, if applicable, any settlement date
pursuant to the terms of Annex A not in respect of a Second Settlement.

 

3.             Counterparty represents and warrants to GS&Co. that neither it
nor any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange
Act) has made any purchases of blocks pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act during the four full calendar weeks
immediately preceding the Trade Date.

4.             This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

A-2


--------------------------------------------------------------------------------


 

 

Yours sincerely,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

 

 

 

By:

 

 

 

Authorized Signatory

Agreed and Accepted By:

 

 

 

 

 

BEST BUY CO., INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 Name:

 

 

 

 

 Title:

 

 

 

A-3


--------------------------------------------------------------------------------


SCHEDULE B

TRADE NOTIFICATION

To:

 

Best Buy Co., Inc.
7601 Penn Avenue South
Richfield, MN 55423

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Subject:

 

Collared Accelerated Stock Buyback

 

 

 

Ref. No:

 

[Insert Reference No.]

 

 

 

Date:

 

[Insert Date]

 

The purpose of this Trade Notification is to notify you of certain terms in the
Transaction entered into between Goldman, Sachs & Co. (“GS&Co.”) and Best Buy
Co., Inc. (“Counterparty”) (together, the “Contracting Parties”) on the Trade
Date specified below.

This Trade Notification supplements, forms part of, and is subject to the
Supplemental Confirmation dated as of June 26, 2007 (the “Supplemental
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  The Supplemental Confirmation is subject to the Master
Confirmation dated as of June 26, 2007 (the “Master Confirmation”) between the
Contracting Parties, as amended and supplemented from time to time.

Hedge Completion Date:

 

[                  ]

 

 

 

Hedge Period Reference Price:

 

USD[                  ]

 

 

 

Interim Shares:

 

[                  ]

 

 

 

Minimum Shares:

 

[                  ]

 

 

 

Maximum Shares:

 

[                  ]

 

Yours sincerely,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 

B-1


--------------------------------------------------------------------------------


ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.             The following Counterparty Settlement Provisions shall apply to
the extent indicated under the Master Confirmation:

Settlement Currency:

USD

 

 

Settlement Method Election:

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to GS&Co. in
writing on the date it notifies GS&Co. of its election that, as of such date,
the Electing Party is not aware of any material non-public information
concerning Counterparty or the Shares and is electing the settlement method in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws.

 

 

Electing Party:

Counterparty

 

 

Settlement Method
Election Date:


The earlier of (i) the Scheduled Termination Date and (ii) the Accelerated
Termination Date, as the case may be; provided that if a Friendly Transaction
Announcement occurs after the Settlement Date, the Settlement Method Election
Date for the Second Settlement shall be the date of the Friendly Transaction
Announcement.

 

 

Default Settlement Method:

Physical Settlement

 

 

Forward Cash Settlement
Amount:


The Number of Shares to be Delivered multiplied by the Settlement Price;
provided that, in the case of a Second Settlement occurring after an early
termination or cancellation of the relevant Transaction pursuant to Section 6 of
the Agreement or Article 12 of the Equity Definitions, the Forward Cash
Settlement Amount shall equal the lesser of (i) zero and (ii)(x) the Payment
Amount (as defined below) that would have been calculated for such early
termination or cancellation if the words “not less than the Minimum Shares and”
and “,but not below zero,” had been deleted from the definition of Number of
Shares to be Delivered and, for purposes of “Special Provisions for Counterparty
Payments” of the Master Confirmation, the relevant Friendly Transaction
Announcement had occurred prior to such calculation, as determined by the
Calculation Agent (with an amount that would have been owed by Counterparty
expressed as a negative number for purposes of this calculation) minus (y) the
actual Payment Amount calculated for such early termination or cancellation.

 

 

Settlement Price:

The average of the VWAP Prices for the Exchange Business Days in the Settlement
Valuation Period, subject to Valuation Disruption as specified in the Master
Confirmation.

 

1


--------------------------------------------------------------------------------


 

Settlement Valuation Period:

A number of Scheduled Trading Days selected by GS&Co. in its reasonable
discretion, beginning on the Scheduled Trading Day immediately following the
Termination Date or, in the case of a Second Settlement, the date of the
Friendly Transaction Announcement.

 

 

Cash Settlement:

If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

 

 

Cash Settlement
Payment Date:

The date one Settlement Cycle following the last day of the Settlement Valuation
Period.

 

 

Net Share Settlement
Procedures:


If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

2.                                       Net Share Settlement shall be made by
delivery on the Cash Settlement Payment Date of a number of Shares satisfying
the conditions set forth in paragraph 3 below (the “Registered Settlement
Shares”), or a number of Shares not satisfying such conditions (the
“Unregistered Settlement Shares”), in either case with a value equal to the
absolute value of the Forward Cash Settlement Amount, with such Shares’ value
based on the value thereof to GS&Co. (which value shall, in the case of
Unregistered Settlement Shares, take into account a commercially reasonable
illiquidity discount), in each case as determined by the Calculation Agent.

3.                                       Counterparty may only deliver
Registered Settlement Shares pursuant to paragraph 2 above if:

(a)                                  a registration statement covering public
resale of the Registered Settlement Shares by GS&Co. (the “Registration
Statement”) shall have been filed with, and declared effective by, the
Securities and Exchange Commission under the Securities Act on or prior to the
date of delivery, and no stop order shall be in effect with respect to the
Registration Statement; a printed prospectus relating to the Registered
Settlement Shares (including any prospectus supplement thereto, the
“Prospectus”) shall have been delivered to GS&Co., in such quantities as GS&Co.
shall reasonably have requested, on or prior to the date of delivery;

(b)                                 the form and content of the Registration
Statement and the Prospectus (including, without limitation, any sections
describing the plan of distribution) shall be satisfactory to GS&Co. in its
reasonable discretion;

(c)                                  as of or prior to the date of delivery,
GS&Co. and its agents shall have been afforded a reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for underwritten offerings of equity securities and the results of such
investigation are satisfactory to GS&Co., in its reasonable discretion; and

(d)                                 as of the date of delivery, an agreement
(the “Underwriting Agreement”) shall have been entered into with GS&Co. in
connection with the public resale of the Registered Settlement Shares by GS&Co.
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance reasonably satisfactory to
GS&Co., which Underwriting Agreement shall include, without limitation,
provisions substantially similar to those contained in such underwriting
agreements relating to the indemnification of, and contribution in connection
with the liability of, GS&Co. and its affiliates.

2


--------------------------------------------------------------------------------


4.                                       If Counterparty delivers Unregistered
Settlement Shares pursuant to paragraph 2 above:

(a)                                  all Unregistered Settlement Shares shall be
delivered to GS&Co. (or any affiliate of GS&Co. designated by GS&Co.) pursuant
to the exemption from the registration requirements of the Securities Act
provided by Section 4(2) thereof;

(b)                                 as of or prior to the date of delivery,
GS&Co. and any potential purchaser of any such shares from GS&Co. (or any
affiliate of GS&Co. designated by GS&Co.) identified by GS&Co. shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them); and

(c)                                  as of the date of delivery, Counterparty
shall enter into an agreement (a “Private Placement Agreement”) with GS&Co. (or
any affiliate of GS&Co. designated by GS&Co.) in connection with the private
placement of such shares by Counterparty to GS&Co. (or any such affiliate) and
the private resale of such shares by GS&Co. (or any such affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to GS&Co., which Private Placement Agreement shall
include, without limitation, provisions substantially similar to those contained
in such private placement purchase agreements relating to the indemnification
of, and contribution in connection with the liability of, GS&Co. and its
affiliates, and shall provide for the payment by Counterparty of all reasonable
fees and expenses in connection with such resale, including all reasonable fees
and expenses of one counsel for GS&Co., and shall contain representations,
warranties and agreements of Counterparty reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales.

5.                                       GS&Co., itself or through an affiliate
(the “Selling Agent”) or, with the consent of Counterparty, any underwriter(s),
will sell all, or such lesser portion as may be required hereunder, of the
Registered Settlement Shares or Unregistered Settlement Shares and any Makewhole
Shares (as defined below) (together, the “Settlement Shares”) delivered by
Counterparty to GS&Co. pursuant to paragraph 6 below commencing on the Net Share
Settlement Date and continuing until the date on which the aggregate Net
Proceeds (as such term is defined below) of such sales, as determined by GS&Co.,
is equal to the absolute value of the Forward Cash Settlement Amount (such date,
the “Final Resale Date”).  If the proceeds of any sale(s) made by GS&Co., the
Selling Agent or any underwriter(s), net of any fees and commissions (including,
without limitation, underwriting or placement fees) customary for similar
transactions under the circumstances at the time of the offering, together with
carrying charges and expenses incurred in connection with the offer and sale of
the Shares (including, but without limitation to, the covering of any
over-allotment or short position (syndicate or otherwise)) (the “Net Proceeds”)
exceed the absolute value of the Forward Cash Settlement Amount, GS&Co. will
refund, in U.S. Dollars, such excess to Counterparty on the date that is three
(3) Business Days immediately following the Final Resale Date, and, if any
portion of the Settlement Shares remains unsold, GS&Co. shall return to
Counterparty on that date such unsold Shares.

6.                                       If the Calculation Agent determines
that the Net Proceeds received from the sale of the Registered Settlement Shares
or Unregistered Settlement Shares or any Makewhole Shares, if any, pursuant to
this paragraph 6 are less than the absolute value of the Forward Cash Settlement
Amount (the amount in U.S. Dollars by which the Net Proceeds are less than the
absolute value of the Forward Cash Settlement Amount being the “Shortfall” and
the date on which such determination is made, the “Deficiency Determination
Date”), Counterparty shall on the Exchange Business Day next succeeding the
Deficiency Determination Date (the “Makewhole Notice Date”) deliver to GS&Co.,
through the Agent, a notice of Counterparty’s election that Counterparty shall
either (i) pay an amount in cash equal to the Shortfall on the day that is one
(1) Business Day after the Makewhole Notice Date, or (ii) deliver additional
Shares.  If Counterparty elects to deliver to GS&Co. additional Shares, then
Counterparty shall deliver additional Shares in compliance with the terms and
conditions of paragraph 3 or paragraph 4 above, as the case may be (the
“Makewhole Shares”), on the first Clearance System Business Day which is also an
Exchange Business Day following the Makewhole Notice Date in such number as the
Calculation Agent reasonably believes would have a market value on that Exchange
Business Day equal to the Shortfall.  Such Makewhole Shares shall be sold by
GS&Co. in accordance with the provisions above; provided that if the sum of the
Net Proceeds from the sale of the originally delivered Shares and the Net
Proceeds from the sale of any Makewhole Shares is less than the

3


--------------------------------------------------------------------------------


absolute value of the Forward Cash Settlement Amount then Counterparty shall, at
its election, either make such cash payment or deliver to GS&Co. further
Makewhole Shares until such Shortfall has been reduced to zero.

7.                                       Notwithstanding the foregoing, in no
event shall the aggregate number of Settlement Shares and Makewhole Shares be
greater than the Reserved Shares minus the amount of any Shares actually
delivered by Counterparty under any other Transaction(s) under this Master
Confirmation (the result of such calculation, the “Capped Number”). 
Counterparty represents and warrants (which shall be deemed to be repeated on
each day that a Transaction is outstanding) that the Capped Number is equal to
or less than the number of Shares determined according to the following formula:

A – B

Where

 

A = the number of authorized but unissued shares of the Counterparty that are
not reserved for future issuance on the date of the determination of the Capped
Number; and

 

 

 

 

 

B = the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

 

“Reserved Shares” means 100 million Shares.

4


--------------------------------------------------------------------------------